Case 2:19-cv-00128-LGW-BWC Document 15 Filed 09/02/20 Page 1 of 2

                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By MGarcia at 4:10 pm, Sep 02, 2020
Case 2:19-cv-00128-LGW-BWC Document 15 Filed 09/02/20 Page 2 of 2
